         Case 4:18-cv-03812-HSG Document 179 Filed 08/03/20 Page 1 of 1



 1                                  UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                         OAKLAND DIVISION
 4

 5   GearSource Holdings, LLC, a Florida              Case No. 4:18-cv-03812-HSG-JSC
     company,
 6                                                    ORDER GRANTING JOINT STIPULATED
                      Plaintiff,                      REQUEST TO EXTEND THE AUGUST 5,
 7                                                    2020 DEADLINE RE: GOOGLE’S
            v.                                        COUNTERCLAIM
 8
     Google LLC, a Delaware company, and Does
 9   1 - 20,
10                    Defendants.
11

12          The Court grants the Parties’ Stipulated Request to extend the August 5, 2020 deadline

13   regarding Google LLC’s counterclaim until August 19, 2020.

14

15   PURSUANT TO STIPULATION, IT IS SO ORDERED.

16

17    Dated:          8/3/2020
                                                       The Hon. Haywood S. Gilliam Jr.
18

19

20

21

22

23

24

25

26

27

28
     ORDER GRANTING JOINT STIPULATED REQUEST
     TO EXTEND DEADLINE RE: GOOGLE’S                                           4:18-CV-03812-HSG-JSC
     COUNTERCLAIM
